Dinkelspiel; J.
Plaintiff institutes tills suit, alleging that defendants iaxindfe-s are indebted, to him foi the following items:
Wages commencing Dec. 17 to December 33 100.00
Five days storting Key. 31 83.30
Wages from Dec. 28 ?.hd 37 under act 33.33
Dec. 34th 16.65
Railroad fere back to Yew York 68.00
Making 5. total of 301.28
One dollar mi twenty eight cents is remitrea in order to bring it within the jurisdiction of the Court.
Defendant answers substantially admitting that plaintiff was employed by them at an agreed wege of One Hundred Dollars & xak wvek and thst he worked during the week beginning December 17th, 1921, end ending December 23rd, same year; admit they refused to pay him the sum of One Hundred Dollars bemuse he left their employ without serious ground of complaint or any reason whatsoever Mnd that being paid by the week he is not entitled tc recover for one de.y without performing services of 3&id week; denies wages claimed by plaintiff for Work 3!:id to have been done in Hew York for the re- sen that plaintiffs employment only cotomenoed with his work in the city cf Maw Orlesjce; they further aver that plaintiff under an agreement vr- s to work for six weeks on trial to see if hie services were satisfactory to defendants, and that his transportation from Hew York to this city wss paid by defendant under the agreement, end the agreement to pay the transportation back to Hew York was conditioned on plaintiff remaining in their fca employment for -six weeks;, that insteed of so doing plaintiff without cause or serious ground of complaint, quit his employment and refused tc- work after December 34th, 1931. Averring further that they offered to psy and tendered to plaintiff One Hundred Dollars for his services for the week ending December 33rd, lass the transportation paid by them from Maw York, to wit, Seventy Dollars, ana also offered to pay him #16.63 for December 24th, 1921, which offer was refused, and they now renew said *157offer and. tender.
Subsequently an amended answer was filed by defendant, •averring substantially that plaintiff before he quite his employment, deliberately and willfully destroyed what is known as two drafts end one. trial pattern v/hich were the property of defendant and which designs had been made by plaintiff for defendant whilst in their employ, and the value of said patfeiaxasratMt ps.t-terns amounted to $163.00, for which they preyed ¡judgment in re-onvention.
On these issues the parties went to trial.
It appears from an examination of this record that plaintiff applied for the position of designer in defendants' establishment, answering an advertisement which appeared in a New York paper. There is a great deal of correspondence in this record as to this employment, but we gather thst it finally terminated in plsintifftfs employment by defendants, at a salary of One Hundred Dollars a week, and that the conditions expressed by plaintiff in his letter of the SSth of October, 1921, addressed tc the defendant, stated fully the drift of the correspondence, and we quote from the letter, addressed to the defendant, the following:
.^Replying tc your letter of the-35th in»t. in reference to designer's position, beg to inform you that after giving your proposition careful consideration, have come to the conclusion ‘ that I would accept same if you would be willing to pay Fifty . Two Hundred Dollars fcf first year, giving you s six weeks' trie.1, s.fter which you Will be in a ppsition to know whether I am fit for the job and if satisfied to draw up a. little contract" .
Again, plaintiff writing tó defendant:
"Replying- your letter of the Sth inst. and read with interestjycur proposition is perfeotly satisfactory to me and can assure you I will give the concern all -that is in me. As *158you h-vs nc m'nticn regarding transport!.ticn, I beg to inform you thrt I will hrve to my t r-'n.^ort'. ticn both ways gucr>-nteed, and >.3 scon c.s I receive mes fleo with instructions how to- travel the shortest wí.y, *1 will sever Cl my connections in the city, which will take me a few isys and bs ready.
Anti-el..' ting ~n o,.rIy reply, 1 <-m,
7:3 /sctfuily yours,"
It -.np'.-.rs from the evidence t!.,t the transport'tion from Hew York to the city of Hew 'tel “¡.no, -"mount-d to :.?0.33, malt wee furnished to plaintiff, tMfehe arrived in due course and. took oh'-rg:' of the position being -iver. every facility in defend-nt's eetebli ehment to work. It, tops'. !<■ from tbs evidence, -vith-out quoting it either for plaintiff cr defendant, that after being in the. city for a little while, from time to time plaintiff «"is various sr.:l divtrs request-; of dt-.ísnd;;ut, v/hioh .vere given to him, but hft--r several w»f'ke of vvcrk performed by plaintiff he ixickx baos tie totally dissatisfied and gave various reasons therefor to the effect ths t he did not like the life in the city of Few Orl=-r-hs, wfcsltaibdOs did not wish to move from'Hew York.
All request'- m'-de by him were complied with by the defendants, but n^twithst-nding th°t he ■/;; s perfectly satisfied with a contract dr'vm up at his request, containing oil th> t he had -sked for, he declined, eftor keeping the document for ? while, to sign same; it being gathered from this record, that he was hk* dissatisfied, not with the work nor with the people that he met, nor with the actions of the defendants, but because for the reasons heretofore stated he did not wish to. remain in Hew Orleans, end he wqrked only for tjhree weeks, when he finally abandoned his work And demanded hjs return fare to Hew. York. During these demands, defendants suggested, as they were fin&n-*159oially responsible '\nd could respond to °-ny judgment, that plaintiff might get against them, they wanted some security in some shape which would protect them in some way vgsinat plaintiff's repef-ted demin&s. To this request pis intiff complied, by depositing v/ith the defendants, the sui- of One Hundred Dollars in cash, thus showing that up to this time he wts in perfect accord with his employer•- end tb?t there vrs no differences between them f t ell, but refused to sign the contract without sitting any reasons therefor, and within a fo-.v w<»eJc9 -.'-iter his arrival in the city of Hew Orleans, he suddenly and without say.notice to the defendants .whatsoever in person, but through many of their employees, determined to quite and did quit the employment for no ¡Ether reasons save and except those heretofore stated.
Feb. 15th, 1923.
It would serve no useful ourocse to go through this record 4ny further, Ufa have csrefully examined it and we have come to the conclusion th-.t th$ Judge of the Court e.quc who saw snd heard these witnesses and v/ho had a. better opportunity from the manner in which they testified, in seeing ;.nd hearing them, than we ho.vs tc decide this co.se, and who ¡t&Kxásd allowed plaintiff the sum of $48.16, dismissing the «conventional demand of defendants, ths t the judgment was correct in every particular.
For the res’sens assigned it is ordered, adjudged and decreed thnt the judgment of the Court s.quo be and the same is hereby affirmed, plaintiff to pay costs of both Courts,
Judgment affirmed.